KOGAN, Justice.
We have for review Stowers v. State, 504 So.2d 67 (Fla. 1st DCA 1987), in which the district court certified the same question framed in VanTassell v. State, 498 So.2d 649 (Fla. 1st DCA 1986):
DOES A TRIAL COURT’S STATEMENT, MADE AT THE TIME OF DEPARTURE FROM THE SENTENCING GUIDELINES, THAT IT WOULD DEPART FOR ANY ONE OF THE REASONS GIVEN, REGARDLESS OF WHETHER BOTH VALID AND INVALID REASONS ARE FOUND ON REVIEW, SATISFY THE STANDARD SET FORTH IN ALBRITTON V. STATE?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We answered the certified question in the negative in Griffis v. State, 509 So.2d 1104 (Fla.1987) and VanTassell v. State, 512 So.2d 181 (Fla.1987). Accordingly, we disapprove the decision below as to this issue and remand to the district court for *1144reconsideration in light of our decisions in Griffis and VanTassell.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, BARKETT and GRIMES, JJ., concur.